The note alleged by the plaintiff corporation to be due and made by defendant was for $198.24, dated 1st day of February, 1863. On the trial below, the same motions were made and the same proceedings had as in the preceding case of Pescud v. Hawkins.
The plaintiff appealed from the judgment of the Court dismissing the complaint.
The facts and the questions of law, presented by this case, are precisely similar to those set forth in the case of Pescud v. Hawkins, decided at this term of the Supreme Court. For the reasons there given which apply to and govern this case, there was error in the judgment below, and the judgment is reversed here.
PER CURIAM.                                          Judgment reversed. *Page 245 
(304)